Citation Nr: 0827805	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  02-00 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971, including combat service in the Republic of 
Vietnam, and his decorations include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that awarded 
service connection and assigned a 50 percent disability 
rating for PTSD, effective December 7, 2000.  

The Board remanded this claim for additional development in 
February 2004, March 2005, and June 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although this case has been previously remanded on three 
occasions, under the circumstances, because the medical 
evidence and the veteran's statements indicate that his PTSD 
has worsened since the most recent examination, which was 
conducted in May 2005, VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his psychiatric disability.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
although the Board sincerely regrets the additional delay, 
the Board has no discretion and must remand this claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
psychiatric examination to determine 
the extent and severity of his PTSD.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated tests should 
be performed.  The examiner should 
report all pertinent findings and 
estimate the veteran's Global 
Assessment of Functional (GAF) Scale 
score.  In doing so, the examiner must 
comment on the impact of the veteran's 
PTSD on his ability to work.  The 
examiner should set forth a complete 
rationale for all findings and 
conclusions in a legible report.

2.  The RO should reconsider the 
veteran's appeal.  If the benefit 
sought on appeal is not granted, the RO 
must issue a supplemental statement of 
the case and the veteran should be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

